     Case 2:20-cv-00367-APG-EJY Document 12 Filed 12/14/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
 1
                                          DISTRICT OF NEVADA
 2
                                                     ***
 3
      UNITED STATES OF AMERICA,                                  Case No. 2:20-cv-00367-APG-EJY
 4
                             Plaintiff,
 5                                                                           ORDER
            v.
 6
      M. DAVID FESKO,
 7
                             Defendant.
 8

 9          Before the Court is the United States of America’s Motion for Extension of Time to File

10   Motion to Substitute Representative as Defendant Pursuant to Fed. R. Civ. P. 25 (Third). ECF No.

11   11. Plaintiff seeks an extension of time to file a motion to substitute because the “probate court has

12   not yet made a decision as to who will be appointed the Special Administrator or Personal

13   Representative for the Estate of M. David Fesko for purposes of outstanding litigation.” Id. ¶ 12.

14   Based on the representations in Plaintiff’s Motion, the Court finds the United States establishes good

15   reason for the 90-day extension requested.

16          Accordingly,

17          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time to File Motion to

18   Substitute Representative as Defendant Pursuant to Fed. R. Civ. P. 25 (Third) (ECF No. 11) is

19   GRANTED.

20          IT IS FURTHER ORDERED that Plaintiff shall have through and including March 15, 2021

21   to file a motion for substitute under Fed. R. Civ. P. 25(a)(1).

22          DATED THIS 14th day of December, 2020.

23

24
                                                    ELAYNA J. YOUCHAH
25                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
